Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/16/22 is acknowledged. Claims 1-17 and 19-21 are now pending.
Claim Rejections - 35 USC § 112
Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 14-19 in each of claims 1 and 12, recite “a sufficient current frequency and a sufficient current amount to generate a Peltier effect heating and... cooling, ...the sufficiency of the... frequency depending on a distance between the first and second electrodes” (Exr’s emphasis). 
While the specification discloses current density (par. 40), and the required number of phase change cycles (par. 42), how one would obtain appropriate, i.e., “sufficient,” frequency values, on which successful “densification” depends critically, is disclosed neither by example nor by method. This renders the claims indefinite.
As also noted in the previous Office action, claim 1 recites a “an alternating current power supply… having a variable frequency [and]… configured to allow selectively changing a direction of current flow” (lines 7-10). This implicates an AC power source with adjustable frequency, combined with means “to allow selectively changing a direction of current flow,” which is evidently not the case. Paragraph 48 of the instant specification discloses rather that the power source can be either an AC power source with adjustable frequency, or a DC power supply with a polarity switch, so that current direction could be selectively reversed, “creating an alternating current.” Manually reversing the current direction, i.e., polarity, of an AC power source will have no significant effect unless the rate at which the AC power source polarity is “selectively,” i.e., manually, changed is comparable to the frequency of the AC source. For AC frequencies moderately larger than manual switching speeds, the polarity switch would have a negligible effect. That is, claim 1 should be rewritten to conform to paragraph 48.
 Allowable Subject Matter
Claims 1-20 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments have been considered, and they did not address the previous Office action’s 112(b) rejections, which have been repeated and elaborated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/13/22